Citation Nr: 18100313
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-28 225
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for hepatitis C is remanded for additional development.  
The Veteran had active service from November 1975 to November 1978.  He claims that risky sexual behavior during service caused him to contract hepatitis C.  The service treatment records show he was treated for penile discharge in December 1977.  On a January 1978 report of medical history form, the Veteran reported a history of venereal disease.  While he had a VA examination in July 2014, the examiner did not consider these records in the opinion and rationale.  Instead, the examiner indicated that an STD was not confirmed in the service treatment records and did not consider whether the Veterans current disability was related to such an incident in service.  Therefore, a remand is necessary to obtain an addendum opinion to determine whether the Veterans hepatitis C is related to service.

The matter is REMANDED for the following actions:
1. Obtain an addendum opinion from the July 2014 VA examiner or another appropriate clinician regarding whether the Veterans hepatitis C is at least as likely as not (50 percent probability or higher) related to service.  In the rationale, the examiner should address the December 1977 service treatment record and January 1978 report of medical history form, as well as the Veterans statements alleging that he engaged in risky sexual behavior during service.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner must explain why.
2. Conduct any additional development necessary and then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. G. Alderman, Counsel

